337 F.2d 176
Freeman Ray STANFORD, Appellant,v.J. C. TAYLOR, Warden, United States Penitentiary, Leavenworth, Kansas, Appellee.
No. 7783.
United States Court of Appeals Tenth Circuit.
October 9, 1964.

Thomas P. Brightwell, Denver, Colo., for appellant.
Benjamin E. Franklin, Asst. U. S. Atty., Topeka, Kan. (Newell A. George, U. S. Atty., Topeka, Kan., with him on the brief), for appellee.
Before PHILLIPS, PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the District Court for the District of Kansas denying appellant's petition for a writ of habeas corpus as insufficient upon its face to entitle petitioner to relief. Petitioner, while serving a five-year sentence, escaped and was subsequently apprehended and sentenced to an additional consecutive sentence of two-and-one-half years for such escape. Given a mandatory release on February 13, 1963, he was returned to custody on September 5, 1963, for violation of the terms of his release, to serve 763 days of good time previously allowed on the aggregated sentences. Asserting that at such time he had completely served his original five-year sentence, he contends that the application of aggregated sentences under 18 U.S.C. § 4161 and the forfeiture of good time under 18 U.S.C. § 4165 are invalidly imposed. This court has consistently held otherwise. Downey v. Taylor, Warden, 10 Cir., 327 F.2d 660, and cases therein cited; Hoover v. Taylor, Warden, 10 Cir., 334 F.2d 281.


2
The judgment is affirmed.